Notice of Pre-AIA  or AIA  Status
 	The present application 16/660,877, filed on 10/23/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	This application 16/660,877 is a CON of US Application # 14/920,914 filed on 10/23/2015 is now ABN
DETAILED ACTION
Claims 1-20 are allowed in this application.
Examiner acknowledges applicants’ response filed on 11/1/2021
Drawings
The Drawings filed on 10/23/2019 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Double Patenting
In view of terminal disclaimer approved on 11/1/2021, the double patent rejection is hereby withdrawn.
35 USC § 101
In view of applicants’ remarks page 12-21 filed on 11/1/2021, the rejection under 35 USC 101 is hereby withdrawn.

















Reasons for Allowance

 	Claims 1-20are allowed.
	The following is an examiner’s statement of reasons:

 	Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant’s specification.   The prior art of record Kashima et al., US Pub. No. 2007/0050335, Zhang, US Patent No. 8,762,371, Motte,Stanislas,         WO 2015/044179A1 do not disclose, make obvious or otherwise suggest the structure of applicant’s
 	“calculating a percent value based on a count of identified textual data associated with one or more subsets of identified tabular data
 	generating an ordered list of the one or more subsets of the identified tabular data, based on the calculated priority score associated with each of the one or more subsets of identified tabular data; 
 	modifying the calculated priority score, based on the calculated percent value, in claims1,8,15

 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 2-7,9-14,16-20 being definite, enabled by the specification, and further limiting to the independent claims are also allowable.





 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154